Citation Nr: 0900429	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  00-12 508	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include as secondary to the service-connected tinnitus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1977 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2004 and in September 2006, the claim was remanded 
for further evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives. 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A psychiatric disorder, bipolar disorder, was not 
affirmatively shown to have been present in service; the 
bipolar disorder, first documented after service, is 
unrelated to an injury or disease of service origin; and the 
bipolar disorder is not caused or made worse by the service-
connected tinnitus.


CONCLUSION OF LAW

A psychiatric disorder, bipolar disorder, was not incurred in 
or aggravated by service, and the bipolar disorder is not 
proximately due to or the result of the service-connected 
tinnitus.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The initial rating decision in October 1999 by the RO, 
denying service connection for a psychiatric condition 
secondary to tinnitus, preceded the enactment of the VCAA.  
As the VCAA notice was not mandated at the time of the 
initial rating decision in October 1999, the RO did not err 
in not providing such notice, but the veteran does have the 
right to VCAA content-complying notice and proper subsequent 
VA process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by a letters, 
dated in June 2002, in July 2004, and in October 2006.  



The veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The notice included the provisions 
for the effective date of the claim, that is, the date of 
receipt of the claim, and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim). 

As VCAA notice was sent after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing error was cured by substantial content-complying 
VCAA notice and subsequent readjudication of the claim as 
evidenced by the supplemental statement of the case in 
September 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained service treatment 
records and VA records.  The veteran was afforded a VA 
examination in April 2005 and addendums were obtained in 
September 2005 and in June 2007.  Additionally, an opinion 
from the Veterans Health Administration (VHA) was obtained in 
September 2008.  

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of a psychiatric 
disorder. 

After service, VA records disclose that in February 2000 
history included five affective episodes in 12 years with the 
last episode in the early 1990s.  There was no history of 
psychiatric hospitalization.  The veteran related a history 
of psychiatric symptoms in 1981 and 1982, for which it was 
recommended that he stop abusing drugs.  The veteran also 
provided a history of a motorcycle accident in 1993, 
resulting in closed-head trauma.  The assessment was bipolar 
affective disorder in remission.  In July 2004, history 
included a diagnosis of bipolar disorder since 1989.   

In April 2002, the RO granted service connection for tinnitus.  

On VA psychiatric examination in April 2005, the veteran stated 
that in service he felt isolated and he started to have mood 
swings.  He also stated that he was greatly frustrated by his 
hearing loss and tinnitus.  The diagnosis was bipolar disorder.  
In an addendum in September 2005, the examiner expressed the 
opinion that it was at least as likely as not, that the veteran's 
bipolar disorder was incurred in service based on the veteran's 
history that during service he felt isolated and he started to 
have mood swings.  

In June 2007, the same VA examiner expressed the opinion that it 
was as likely as not that the current bipolar disorder was either 
caused by the service-connected tinnitus or made worse because of 
the service-connected tinnitus.  

In view of the conflicting opinions, in July 2008, the Board 
requested an opinion from the VHA in order to decide the 
appeal. The VA psychiatrist was asked to address the 
following questions: 

(1) Is it at least as likely as not the current bipolar 
disorder had onset in service?  

(2) If the current bipolar disorder did not have onset during 
service, is it at least as likely as not that the 
service-connected tinnitus directly caused the bipolar 
disorder or that the service-connected tinnitus aggravated 
the bipolar disorder?  

The psychiatrist was instructed that the term "aggravation" 
means a permanent increase in severity, that is, a worsening 
of the underlying condition not due to the natural progress 
of the condition as contrasted to a worsening of symptoms. 

In September 2008, the VA psychiatrist provided the requested 
opinion.  The psychiatrist expressed opinion that the 
veteran's currently diagnosed bipolar disorder was not as 
likely as not to have had onset in service.  The examiner 
explained that the service treatment records did not contain 
any complaint, finding, or history of mood abnormality, 
including functional impairment.  The examiner noted that the 
service treatment records provided no foundation for the 
diagnosis of bipolar disorder.  To the extent that in 1989 
the veteran was evaluated as having bipolar disorder, the 
documentation of that assessment did not warrant the 
diagnosis of bipolar disorder during any time of service 
either.  The psychiatrist also stated that the veteran's 
bipolar disorder was not due to the service-connected 
tinnitus directly or was it aggravated by tinnitus.  The 
examiner explained that to his knowledge and research, there 
was no known direct link between bipolar disorder and 
tinnitus.  



Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.



Analysis

On the basis of the service treatment records, the current 
psychiatric disorder, bipolar disorder, was not affirmatively 
shown to be present during service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).

Although the veteran is competent to describe symptoms of 
mood swings, bipolar disorder is not a condition under case 
law that has been found to be capable of lay observation, and 
the determination as to the presence of bipolar disorder 
therefore is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.   See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
bipolar disorder and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim.

After service, a bipolar illness was first documented in 2000 
with a history dating to 1989.  While the veteran has stated 
that his mood swings started in service, the absence of 
documented complaints of a psychiatric disorder from 1981 to 
1989 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  



To the extent that the veteran asserts continuity of symptoms 
after service, the absence of complaints constitutes negative 
evidence.  Negative evidence is to be considered.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  
Here, the evidence of continuity fails not because of the 
lack of medical documentation, rather the assertions of 
continuity are not credible and less probative than the 
negative evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).

Whether continuity of symptomatology is shown or not, 
competent evidence is still required to support the claim.  
Since bipolar disorder is not a condition under case law that 
has been found to be capable of lay observation, the 
determination as to the presence of bipolar disorder 
therefore is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim. 

As for service connection based on the initial diagnosis of 
bipolar disorder after service under 38 C.F.R. § 3.303(d) and 
secondary service connection under 38 U.S.C.A. § 3.310, there is 
evidence for and against the claim.

The competent evidence in favor of the claim consists of the 
opinion of one VA psychiatrist, who expressed the opinion that it 
was at least as likely as not that the veteran's bipolar disorder 
was incurred in service based on the veteran's history that 
during service he felt isolated and he started to have mood 
swings.  However, in June 2007, the same VA examiner expressed 
the opinion that it was as likely as not that the current bipolar 
disorder was either caused by the service-connected tinnitus or 
made worse because of the service-connected tinnitus.  

The evidence against the claim consists of the VHA opinion, 
wherein the VA psychiatrist expressed the opinion that it was 
less likely than not that the veteran's bipolar disorder had 
onset in service or was due to the service-connected tinnitus 
or was aggravated by it.  



With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Also, the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the analytical findings, and the probative 
weight of a medical opinion may be reduced if the physician 
fails to explain the basis for an opinion.  Sklar v. Brown, 5 
Vet. App. 140 (1993).  And factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The Board finds that the opinion of the first VA psychiatrist is 
conclusionary and contradictory as the opinion fails to explain 
how the bipolar disorder had onset in service, was caused by 
service-connected tinnitus or was made worse because of the 
service-connected tinnitus.  

In contrast, the VA psychiatrist who prepared the September 
2008 VHA opinion found that it was less likely than not that 
the bipolar disorder had onset in service because the service 
treatment records did not contain any evidence of functional 
impairment due to a mood abnormality.  The examiner noted 
that the service treatment records provided no foundation for 
the diagnosis of bipolar disorder. Additionally, the VHA 
psychiatrist also expressed the opinion that the bipolar 
disorder was not due to the service-connected tinnitus 
directly or was it aggravated by tinnitus because there was 
no known direct link between bipolar disorder and tinnitus 
based on research.  





The Board finds the VHA medical opinion, which opposes rather 
than supports the claim, more probative of the question of 
whether the current bipolar disorder, first diagnosed after 
service, had onset during service or is secondary to the 
service-connected tinnitus because of the reasoning employed, 
the relative merits of the analytical findings, and the 
detail of the opinion, which outweighs the favorable medical 
opinion. 

As for the statements of the veteran, attributing bipolar 
disorder to service or to the service-connected tinnitus, 
where, as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and a medical 
nexus or medical causation, a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.  

As the veteran is a lay person, he is not competent to offer 
a medical diagnosis or an opinion on medical causation, and 
consequently his statements to that effect do not constitute 
favorable medical evidence to support the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
   
As the Board may consider only competent medical evidence to 
support its findings as to questions involving a medical 
diagnosis, which is not capable of lay observation, and 
medical causation, lay assertion on medical causation is not 
competent evidence, and as the preponderance of the evidence 
is against the claim that the current psychiatric disorder, 
bipolar disorder, first documented after service, is to 
related service or to service-connected tinnitus for the 
reasons articulated, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  


                                                                   
(The Order follows on the next page.). 





ORDER

Service connection for a psychiatric disorder, bipolar 
disorder, to include as secondary to the service-connected 
tinnitus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


